DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office Action is in response to an amendment filed on June 24, 2022, for the application with serial number 17/230,656.  

Claims 1, 21, and 22 are amended.
Claims 1-41 and 43-61 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims are eligible because they recite the use of a trained neural network.  In response, the Examiner points to the rejection, below, which concludes that the use of a trained neural network merely amounts to an environment for implementing the abstract idea.  No improvement to machine learning or neural network technology is recited in the claims.  Moreover, the subject matter of the claims – prioritizing data and generating credit  risk grades – is not rooted in computer technology.  In contrast, the Example from the MPEP referenced by the Applicant on p. 20 (Example 39) is rooted in computer technology.  That Example recites steps for training a neural network for the purposes of facial recognition.  The present claims, in distinction from Example 39, use a trained neural network to prioritize tasks in a workflow based on various factors, such as the importance of the tasks and the time to execute them.  Such a method could be implemented mentally or on paper, but a general purpose computer executing a neural network algorithm is recited for implementation.  The Examiner notes that the use of neural network learning and machine learning implies the use of iterative training to ‘learn’ from prior output.  Therefore, the recited training steps merely serve to describe the machine learning environment.  The present Office Action does not allege that the present claims recite a mental process.  Therefore, the Applicant’s arguments with respect to this category of abstract idea are moot.  The present claims are directed to an ineligible method for organizing human activity because the claims recite steps for managing personal behavior for calculating credit scores based on tasks that are prioritized using an objective function.
The Applicant additionally contends that the claims are subject matter eligible because the claims improve the functioning of a computer, technology or technical field.  Specifically, the Applicant submits that the claims recite an improvement in account assessment and decisioning.   See Remarks p. 22.  In response, the Examiner submits that account assessment and decisioning is not a computer, technology or technical field.  Account assessment and decisioning is a business process that could be implemented mentally or on paper.  However, the present claims recite the use of a general purpose computer executing a machine learning algorithm for implementation.  No special purpose hardware is recited in the claims.  
The Applicant additionally asserts that the Examiner’s belief that neural networks rely on machine learning and are iteratively trained is incorrect.  See Remarks p. 23.  However, the Applicant provides no basis for disputing the Examiner’s belief and definition.  To clarify and rebut the Applicant’s conclusory remarks, the Examiner points to: https://en.wikipedia.org/wiki/Neural_network, which describes a neural network as a form of predictive modeling that is trained via a dataset.  According to the article, the models self-learn from experience.
The Applicant further contends that the Examiner has considered certain elements to be “well-understood, routine, and conventional.”  The Examiner respectfully disagrees.  The rejection, below, merely asserts that the computer hardware recited in the claims is generic.  This is a separate and distinct finding from a finding that an element is well-understood, routine, and conventional.  See MPEP §2106.05(b) and §2106.05(d); providing separate categories and analysis for “Particular Machine” and “Well-Understood, Routine, and Conventional.”
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further consideration of the cited prior art.  The independent claims remain obvious over the previously cited prior art, as set forth in the rejection, below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-41 and 43-61 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-41 and 43-61 are all directed to one of the four statutory categories of invention, the claims are directed to prioritizing data (as evidenced by exemplary claim 1; “determine a plurality of priorities associated with a  plurality of responsive datasets”) and generating credit risk grades (as evidenced by exemplary claim 1; “generating the credit risk grade”), abstract ideas.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “receiving a request;” “determining a duration of time;” “transmitting a plurality of requests for information;” “determine a plurality of priorities associated with a plurality of responsive datasets;” “receiving a first responsive dataset;” “generating a preliminary assessment of [a] user account;” “delaying generation of the credit risk grade for the user account;” “receiving the second responsive dataset;” “generating the credit risk grade;”  and “transmitting the credit risk grade.”  The steps are all steps for managing personal behavior related to prioritizing data and generating credit risk grades that, when considered alone and in combination, are part of the abstract ideas of prioritizing data and generating credit risk grades.  The dependent claims further recite steps for prioritizing data and generating credit risk grades that are part of the abstract idea of prioritizing data and generating credit risk grades.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing personal behavior for generating a time-sensitive assessment based on business goals and obligations.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (no hardware is recited in independent claim 1; a system with a processor and memory in independent claim 21; and a computer readable medium in independent claim 22).  See MPEP §2106.04(d)[I].  The claims do recite the use of a trained neural network, and the training of a neural network; but those elements and steps merely amount to a field of use and/or technological environment for implementing the abstract ideas.  The abstract ideas of prioritizing data and generating credit risk grades are generally linked to an environment with a neural network for implementation.  See MPEP §2106.05(h).  The Examiner notes that the use of a neural network implies the use of an algorithm that is iteratively trained to ‘learn’ from previous output.  No improvement to neural network technology is recited in the claims.  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (no hardware is recited in independent claim 1; a system with a processor and memory in independent claim 21; and a computer readable medium in independent claim 22) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 14, 15, 21, 22, 27, 35, 36, 47, 55, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,762,997 B2 to Moon et al. (hereinafter ‘MOON’) in view of US 9,710,852 B1 to Olson et al. (hereinafter ‘OLSON’) and US 5,442,730 A to Bigus (hereinafter ‘BIGUS’).

Claim 1 (Currently Amended) 
MOON discloses a method of dynamic timed decisioning (see col 1, ln 51-col 2, ln 20; a service level for a particular class with response times.  See also col 7, ln 41-47; decisions about jobs to send to servers), the method comprising: determining a duration of time available (see abstract and ¶[0006]-[0007] & [0011]; receiving a queues of jobs with deadlines or constraints specified in a hard service level agreement and soft service level agreement.  A response time for a job as a constraint).
MOON does not specifically disclose, but OLSON discloses, for determining a credit risk grade for a user account associated with a user  based on a time of receipt of a request for the credit risk grade, wherein the credit risk grade is associated with eligibility of the user for a credit product (see abstract and col 1, ln 27-38; access and analyze a credit report from one or more of the national credit bureaus to determine and present a credit report and credit score information.  The score may impact an availability and terms of loans). 
MOON further discloses transmitting a plurality of requests for information about the user account that include a first request and a second request (see col 1, ln 59- col 2, ln 20; service levels delivered for a particular class of requests.  See also col 10, ln 54-col 11, ln 9; an I/O interface receives and transmits data). 
MOON does not specifically disclose, but BIGUS discloses, generating estimated times to receive a plurality of responsive datasets, wherein the plurality of responsive datasets are to be responsive to the plurality of requests (see col 7, ln 44-col 8, ln 5 & Figs. 6A-B; desired performance values for each job of a class are input, which is an average response time for jobs of a class in a preferred embodiment.  See also col 8, ln 13-36; average dispatch time for jobs and average time-in-system is computed and used as an input); 
determining estimated levels of importance of the plurality of responsive datasets to determining the credit risk grade for the user account (see col 8, ln 13-36; if a job class has a higher error percentage than the average, then its delay cost curve yields higher relative priority); and
using a trained neural network that is trained in a first stage using a first training set to determine a plurality of priorities associated with a plurality of responsive datasets, wherein determining the plurality of priorities is based on the estimated times and the estimated levels of importance (see again col 3, ln 28-37 and col 2, ln 35-61; a delay cost (priority) function must be determined to provide efficient service to a set of job classes based on priorities of customers.  The longer the customer stays in the system the higher his priority becomes.  See also col 9, ln 42-58 & Fig. 7; response times are computed and average response times for each job class are used as input in delay cost curves). 
MOON further discloses receiving a first responsive dataset that is responsive to the first request (see abstract; delay jobs in a first queue in favor of jobs in a second queue.  See col 4, ln 15-45; a scheduler decides the order of execution of jobs at a server);
generating a preliminary credit risk grade of the user account based on the first responsive dataset (see abstract; delay jobs in a first queue in favor of jobs in a second queue.  See col 4, ln 15-45; a scheduler decides the order of execution of jobs at a server);
delaying generation of the credit risk grade for the user account by waiting until receipt of a second responsive dataset, based on a priority associated with the second responsive dataset (see again abstract; delay jobs in a first queue in favor of jobs in a second queue.  See also col 4, ln 64-col 5, ln 18 and claim 1; model a waiting time for a job in a queue.  Cost based scheduling evaluates the priorities of a jobs using a probability density function that models wait times); 
receiving the second responsive dataset that is responsive to the second request (see col 6, ln 24-43 & col 7, ln 4-13 and Figs. 3-4; a job may wait some time before being queued.  A slack tree is created with total execution/response times); 
generating the credit risk grade for the user account by updating the preliminary credit risk grade of the user account based on the second responsive dataset, wherein generating the credit risk grade is in response to an elapsed time approaching the duration of time available for determining the credit risk grade for the user account (see abstract; a queue of jobs with deadlines.  Minimize constraint violation and penalty cost by identifying jobs with deadlines and delaying them within a predetermined slack range in favor of jobs in the second queue to improve penalty costs.  See also col 2, ln 21-40; in a service level agreement, quality of service is measured in terms of the portion of jobs finished by a deadline); 
transmitting the credit risk grade for the user account within the duration of time available for determining the credit risk grade for the user account (see abstract and col 6, ln 14-43; manage hard service level agreements, i.e. deadlines or constraints).
MOON does not specifically disclose, but BIGUS discloses, generating a second training set that includes, a first amount of time from transmitting the first request to receipt of the first responsive dataset relative to the estimated times, a second amount of time from transmitting the second request to receipt of the second responsive dataset relative to the estimated times, and levels of importance of the first responsive dataset and the second responsive dataset to determining the credit risk grade relative to the estimated levels of importance  (see col 8, ln 37-44 and Fig. 6A; a single training update is made to each delay cost neural network after each period of operation); and 
updating the trained neural network by training the trained neural network further in a second stage using the second training set, wherein updating is used in determining a second plurality of priorities responsive to one or more future requests for user account assessments  (see again col 8, ln 37-44 and Fig. 6A; a single training update is made to each delay cost neural network after each period of operation).
MOON discloses constraint-conscious optimal scheduling of jobs for cloud infrastructures to minimize constraint violations and penalty costs.  OLSON discloses a credit report timeline interface, where credit events that are received over time impact a credit score.  It would have been obvious to calculate and update credit scores over time as taught by OLSON in the system executing the method of MOON with the motivation to schedule credit scoring jobs in a cloud infrastructure.  
MOON discloses constraint-conscious optimal scheduling of jobs for cloud infrastructures to minimize constraint violations and penalty costs.  BIGUS discloses adaptive job scheduling using neural network priority functions that prioritize jobs using a delay cost function that is based on response times and error rates.  It would have been obvious to include the scheduling based on a cost function as taught by BIGUS in the system executing the method of MOON with the motivation to schedule jobs based on penalty costs.

Claim 6 (Previously Presented) 
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
MOON further discloses, further comprising: determining the first amount of time from transmitting the first request to receipt of the first responsive dataset based on a first time, wherein receipt of the first responsive dataset occurs at the first time; and determining the second amount of time from transmitting the second request to receipt of the second responsive dataset based on a second time, wherein receipt of the second responsive dataset occurs at the second time, wherein the second time is after the first time (see col 4, ln 64-col 5, ln 18 & claim 1; model the waiting time of a job in queue if it is not served immediately.  A segmented cost function is created for new job arrivals).

Claim 14 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
MOON further discloses wherein generating the credit risk grade for the user account in response to the elapsed time approaching the duration of time available for determining the credit risk grade for the user account includes generating the credit risk grade for the user account in response to the elapsed time reaching a predetermined assessment duration of time before the elapsed time passes the duration of time available for determining the credit risk grade for the user account (see abstract and col 4, ln 64-col 5, ln 18 & col 6, ln 24-col 7, ln 3); monitor the slack of jobs for waiting based on the number of jobs and job length.  Model waiting time based on slack without violating the deadline for completion.  Slack is the deadline minus the sum of the length of jobs times the number of jobs).

Claim 15 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
MOON further discloses wherein generating the credit risk grade for the user account in response to the elapsed time approaching the duration of time available for determining the credit risk grade for the user account includes generating the credit risk grade for the user account in response to the elapsed time reaching a predetermined percentage of the duration of time available for determining the credit risk grade for the user account (see abstract and col 4, ln 64-col 5, ln 18 & col 6, ln 24-col 7, ln 3); monitor the slack of jobs for waiting based on the number of jobs and job length.  Model waiting time based on slack without violating the deadline for completion.  Slack is the deadline minus the sum of the length of jobs times the number of jobs.  Examiner Note: slack is inherently less than the deadline, so it is a fraction or percentage of the deadline).

Claim 21 (Currently Amended)
MOON discloses a system for dynamic timed decisioning (see col 1, ln 51-col 2, ln 20; a service level for a particular class with response times.  See also col 7, ln 41-47; decisions about jobs to send to servers), the system comprising: a memory storing instructions (see col 10, ln 48-53; a non-volatile memory that executes a program); and 
a processor that executes the instructions (see again col 10, ln 48-53; a programmable computer having a processor), wherein execution of the instructions by the processor causes the processor to: determine a duration of time available (see abstract and ¶[0006]-[0007] & [0011]; receiving a queues of jobs with deadlines or constraints specified in a hard service level agreement and soft service level agreement.  A response time for a job as a constraint).
MOON does not specifically disclose, but OLSON discloses, for determining a credit risk grade for a user account associated with a user based on a time of receipt of a request for the credit risk grade, wherein the credit risk grade is associated with eligibility of the user for a credit product (see abstract and col 1, ln 27-38; access and analyze a credit report from one or more of the national credit bureaus to determine and present a credit report and credit score information.  The score may impact an availability and terms of loans). 
MOON further discloses, transmit a plurality of requests for information about the user account that include a first request and a second request (see col 1, ln 59- col 2, ln 20; service levels delivered for a particular class of requests.  See also col 10, ln 54-col 11, ln 9; an I/O interface receives and transmits data). 
MOON does not specifically disclose, but BIGUS discloses, generate estimated times to receive a plurality of responsive datasets, wherein the plurality of responsive datasets are to be responsive to the plurality of requests (see col 7, ln 44-col 8, ln 5 & Figs. 6A-B; desired performance values for each job of a class are input, which is an average response time for jobs of a class in a preferred embodiment.  See also col 8, ln 13-36; average dispatch time for jobs and average time-in-system is computed and used as an input); 
determine estimated levels of importance of the plurality of responsive datasets to determining the credit risk grade for the user account (see col 8, ln 13-36; if a job class has a higher error percentage than the average, then its delay cost curve yields higher relative priority); 
use a trained neural network that is trained in a first stage using a first training set to determine a plurality of priorities associated with a plurality of responsive datasets, wherein determining the plurality of priorities is based on the estimated and the estimated levels of importance (see again col 3, ln 28-37 and col 2, ln 35-61; a delay cost (priority) function must be determined to provide efficient service to a set of job classes based on priorities of customers.  The longer the customer stays in the system the higher his priority becomes.  See also col 9, ln 42-58 & Fig. 7; response times are computed and average response times for each job class are used as input in delay cost curves). 
MOON further discloses receive a first responsive dataset that is responsive to the first request (see abstract; delay jobs in a first queue in favor of jobs in a second queue.  See col 4, ln 15-45; a scheduler decides the order of execution of jobs at a server);
generate a preliminary credit risk grade of the user account based on the first responsive dataset (see abstract; delay jobs in a first queue in favor of jobs in a second queue.  See col 4, ln 15-45; a scheduler decides the order of execution of jobs at a server);
delay generation of the credit risk grade for the user account by waiting until receipt of a second responsive dataset, based on a priority associated with the second responsive dataset (see again abstract; delay jobs in a first queue in favor of jobs in a second queue.  See also col 4, ln 64-col 5, ln 18 and claim 1; model a waiting time for a job in a queue.  Cost based scheduling evaluates the priorities of a jobs using a probability density function that models wait times); 
receive the second responsive dataset that is responsive to the second request (see col 6, ln 24-43 & col 7, ln 4-13 and Figs. 3-4; a job may wait some time before being queued.  A slack tree is created with total execution/response times); 
generate the credit risk grade for the user account by updating the preliminary credit risk grade of the user account based on the second responsive dataset, wherein generating the credit risk grade is in response to an elapsed time approaching the duration of time available for determining the credit risk grade for the user account (see abstract; a queue of jobs with deadlines.  Minimize constraint violation and penalty cost by identifying jobs with deadlines and delaying them within a predetermined slack range in favor of jobs in the second queue to improve penalty costs.  See also col 2, ln 21-40; in a service level agreement, quality of service is measured in terms of the portion of jobs finished by a deadline); 
transmit the credit risk grade for the user account within the duration of time available for determining the credit risk grade for the user account (see abstract and col 6, ln 14-43; manage hard service level agreements, i.e. deadlines or constraints).
MOON does not specifically disclose, but BIGUS discloses, generate a second training set that includes a first amount of time from transmitting the first request to receipt of the first responsive dataset relative to the estimated times, a second amount of time from transmitting the second request to receipt of the second responsive dataset relative to the estimated times, and levels of importance of the first responsive dataset and the second responsive dataset to determining the credit risk grade relative to the estimated levels of importance (see col 8, ln 37-44 and Fig. 6A; a single training update is made to each delay cost neural network after each period of operation); and 
update the trained neural network by training the trained neural network further in a second stage using the second training set, wherein updating is used in determining a second plurality of priorities responsive to one or more future requests for user account assessments (see again col 8, ln 37-44 and Fig. 6A; a single training update is made to each delay cost neural network after each period of operation).
MOON discloses constraint-conscious optimal scheduling of jobs for cloud infrastructures to minimize constraint violations and penalty costs.  OLSON discloses a credit report timeline interface, where credit events that are received over time impact a credit score.  It would have been obvious to calculate and update credit scores over time as taught by OLSON in the system executing the method of MOON with the motivation to schedule credit scoring jobs in a cloud infrastructure.  
MOON discloses constraint-conscious optimal scheduling of jobs for cloud infrastructures to minimize constraint violations and penalty costs.  BIGUS discloses adaptive job scheduling using neural network priority functions that prioritize jobs using a delay cost function that is based on response times and error rates.  It would have been obvious to include the scheduling based on a cost function as taught by BIGUS in the system executing the method of MOON with the motivation to schedule jobs based on penalty costs.

Claim 22 (Currently Amended)
MOON discloses a non-transitory computer readable storage medium having embodied thereon a program (see col 10, ln 48-53; a non-volatile memory that executes a program), wherein the program is executable by a processor to perform a method of dynamic timed decisioning (see col 1, ln 51-col 2, ln 20; a service level for a particular class with response times.  See also col 7, ln 41-47; decisions about jobs to send to servers), the method comprising: determining a duration of time available (see abstract and ¶[0006]-[0007] & [0011]; receiving a queues of jobs with deadlines or constraints specified in a hard service level agreement and soft service level agreement.  A response time for a job as a constraint).
MOON does not specifically disclose, but OLSON discloses,  for determining a credit risk grade for a user account associated with a user based on a time of receipt of a request for the credit risk grade, wherein the credit risk grade is associated with eligibility of the user for a credit product (see abstract and col 1, ln 27-38; access and analyze a credit report from one or more of the national credit bureaus to determine and present a credit report and credit score information.  The score may impact an availability and terms of loans). 
MOON further discloses transmitting a plurality of requests for information about the user account that include a first request and a second request (see col 1, ln 59- col 2, ln 20; service levels delivered for a particular class of requests.  See also col 10, ln 54-col 11, ln 9; an I/O interface receives and transmits data). 
MOON does not specifically disclose, but BIGUS discloses, generating estimated times to receive a plurality of responsive datasets, wherein the plurality of responsive datasets are to be responsive to the plurality of requests (see col 7, ln 44-col 8, ln 5 & Figs. 6A-B; desired performance values for each job of a class are input, which is an average response time for jobs of a class in a preferred embodiment.  See also col 8, ln 13-36; average dispatch time for jobs and average time-in-system is computed and used as an input); 
determining estimated levels of importance of the plurality of responsive datasets to determining the credit risk grade for the user account see col 8, ln 13-36; if a job class has a higher error percentage than the average, then its delay cost curve yields higher relative priority); and
using a trained neural network that is trained in a first stage using a first training set to determine a plurality of priorities associated with a plurality of responsive datasets, wherein determining the plurality of priorities is based on the estimated times and the estimated levels of importance (see again col 3, ln 28-37 and col 2, ln 35-61; a delay cost (priority) function must be determined to provide efficient service to a set of job classes based on priorities of customers.  The longer the customer stays in the system the higher his priority becomes.  See also col 9, ln 42-58 & Fig. 7; response times are computed and average response times for each job class are used as input in delay cost curves). 
MOON further discloses receiving a first responsive dataset that is responsive to the first request (see abstract; delay jobs in a first queue in favor of jobs in a second queue.  See col 4, ln 15-45; a scheduler decides the order of execution of jobs at a server);
generating a preliminary credit risk grade of the user account based on the first responsive dataset (see abstract; delay jobs in a first queue in favor of jobs in a second queue.  See col 4, ln 15-45; a scheduler decides the order of execution of jobs at a server); 
delaying generation of the credit risk grade for the user account by waiting until receipt of a second responsive dataset based on a priority associated with the second responsive dataset (see again abstract; delay jobs in a first queue in favor of jobs in a second queue.  See also col 4, ln 64-col 5, ln 18 and claim 1; model a waiting time for a job in a queue.  Cost based scheduling evaluates the priorities of a jobs using a probability density function that models wait times); 
receiving the second responsive dataset that is responsive to the second request (see col 6, ln 24-43 & col 7, ln 4-13 and Figs. 3-4; a job may wait some time before being queued.  A slack tree is created with total execution/response times); 
generating the credit risk grade for the user account by updating the preliminary credit risk grade of the user account based on the second responsive dataset, wherein generating the credit risk grade is in response to an elapsed time approaching the duration of time available for determining the credit risk grade for the user account (see abstract; a queue of jobs with deadlines.  Minimize constraint violation and penalty cost by identifying jobs with deadlines and delaying them within a predetermined slack range in favor of jobs in the second queue to improve penalty costs.  See also col 2, ln 21-40; in a service level agreement, quality of service is measured in terms of the portion of jobs finished by a deadline); 
transmitting the credit risk grade for the user account within the duration of time available for determining the credit risk grade for the user account (see abstract and col 6, ln 14-43; manage hard service level agreements, i.e. deadlines or constraints).
MOON does not specifically disclose, but BIGUS discloses, generating a second training set that includes, a first amount of time from transmitting the first request to receipt of the first responsive dataset relative to the estimated times, a second amount of time from transmitting the second request to receipt of the second responsive dataset relative to the estimated times, and levels of importance of the first responsive dataset and the second responsive dataset to determining the credit risk grade relative to the estimated levels of importance (see col 8, ln 37-44 and Fig. 6A; a single training update is made to each delay cost neural network after each period of operation); and 
updating the trained neural network by training the trained neural network further in a second stage using the second training set, wherein updating is used in determining a second plurality of priorities responsive to one or more future requests for user account assessments (see again col 8, ln 37-44 and Fig. 6A; a single training update is made to each delay cost neural network after each period of operation).
MOON discloses constraint-conscious optimal scheduling of jobs for cloud infrastructures to minimize constraint violations and penalty costs.  OLSON discloses a credit report timeline interface, where credit events that are received over time impact a credit score.  It would have been obvious to calculate and update credit scores over time as taught by OLSON in the system executing the method of MOON with the motivation to schedule credit scoring jobs in a cloud infrastructure.  
MOON discloses constraint-conscious optimal scheduling of jobs for cloud infrastructures to minimize constraint violations and penalty costs.  BIGUS discloses adaptive job scheduling using neural network priority functions that prioritize jobs using a delay cost function that is based on response times and error rates.  It would have been obvious to include the scheduling based on a cost function as taught by BIGUS in the system executing the method of MOON with the motivation to schedule jobs based on penalty costs.

Claim 27 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
MOON further discloses wherein execution of the instructions by the processor causes the processor to: determine the first amount of time from transmitting the first request to receipt of the first responsive dataset based on a first time, wherein receipt of the first responsive dataset occurs at the first time; and determine the second amount of time from transmitting the second request to receipt of the second responsive dataset based on a second time, wherein receipt of the second responsive dataset occurs at the second time, wherein the second time is after the first time (see col 4, ln 64-col 5, ln 18 & claim 1; model the waiting time of a job in queue if it is not served immediately.  A segmented cost function is created for new job arrivals).

Claim 35 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
MOON further discloses wherein generating the credit risk grade for the user account in response to the elapsed time approaching the duration of time available for determining the credit risk grade for the user account includes generating the credit risk grade for the user account in response to the elapsed time reaching a predetermined assessment duration of time before the elapsed time passes the duration of time available for determining the credit risk grade for the user account (see abstract and col 4, ln 64-col 5, ln 18 & col 6, ln 24-col 7, ln 3); monitor the slack of jobs for waiting based on the number of jobs and job length.  Model waiting time based on slack without violating the deadline for completion.  Slack is the deadline minus the sum of the length of jobs times the number of jobs).

Claim 36 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
MOON further discloses wherein generating the credit risk grade for the user account in response to the elapsed time approaching the duration of time available for determining the credit risk grade for the user account includes generating the credit risk grade for the user account in response to the elapsed time reaching a predetermined percentage of the duration of time available for determining the credit risk grade for the user account (see abstract and col 4, ln 64-col 5, ln 18 & col 6, ln 24-col 7, ln 3); monitor the slack of jobs for waiting based on the number of jobs and job length.  Model waiting time based on slack without violating the deadline for completion.  Slack is the deadline minus the sum of the length of jobs times the number of jobs.  Examiner Note: slack is inherently less than the deadline, so it is a fraction or percentage of the deadline).

Claim 47 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
MOON additionally discloses further comprising: determining the first amount of time from transmitting the first request to receipt of the first responsive dataset based on a first time, wherein receipt of the first responsive dataset occurs at the first time; and determining the second amount of time from transmitting the second request to receipt of the second responsive dataset based on a second time, wherein receipt of the second responsive dataset occurs at the second time, wherein the second time is after the first time (see col 4, ln 64-col 5, ln 18 & claim 1; model the waiting time of a job in queue if it is not served immediately.  A segmented cost function is created for new job arrivals).

Claim 55 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
MOON further discloses wherein generating the credit risk grade for the user account in response to the elapsed time approaching the duration of time available for determining the credit risk grade for the user account includes generating the credit risk grade for the user account in response to the elapsed time reaching a predetermined assessment duration of time before the elapsed time passes the duration of time available for determining the credit risk grade for the user account (see abstract and col 4, ln 64-col 5, ln 18 & col 6, ln 24-col 7, ln 3); monitor the slack of jobs for waiting based on the number of jobs and job length.  Model waiting time based on slack without violating the deadline for completion.  Slack is the deadline minus the sum of the length of jobs times the number of jobs).

Claim 56 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
MOON further discloses wherein generating the credit risk grade for the user account in response to the elapsed time approaching the duration of time available for determining the credit risk grade for the user account includes generating the credit risk grade for the user account in response to the elapsed time reaching a predetermined percentage of the duration of time available for determining the credit risk grade for the user account (see abstract and col 4, ln 64-col 5, ln 18 & col 6, ln 24-col 7, ln 3); monitor the slack of jobs for waiting based on the number of jobs and job length.  Model waiting time based on slack without violating the deadline for completion.  Slack is the deadline minus the sum of the length of jobs times the number of jobs.  Examiner Note: slack is inherently less than the deadline, so it is a fraction or percentage of the deadline).

Claims 2, 23, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,762,997 B2 to MOON et al. in view of US 9,710,852 B1 to OLSON et al. and US 5,442,730 A to BIGUS as applied to claim 1 above, and further in view of US 2015/0120388 A1 to Tan et al. (hereinafter ‘TAN’).

Claim 2 (Original)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but TAN discloses, wherein transmitting the plurality of requests includes transmitting the first request in parallel with transmitting the second request (see ¶[0305]-[0306]; request handling modules with message buffers executing concurrently in parallel).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  TAN discloses a work and quality managements system in a cloud computing environment that includes request handling modules that execute message buffers in parallel. It would have been obvious to include the parallel execution of modules as taught by TAN in the system executing the method of MOON with the motivation to execute multiple modules concurrently in a cloud computing infrastructure.  

Claim 23 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but TAN discloses, wherein transmitting the plurality of requests includes transmitting the first request in parallel with transmitting the second request (see ¶[0305]-[0306]; request handling modules with message buffers executing concurrently in parallel).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  TAN discloses a work and quality managements system in a cloud computing environment that includes request handling modules that execute message buffers in parallel. It would have been obvious to include the parallel execution of modules as taught by TAN in the system executing the method of MOON with the motivation to execute multiple modules concurrently in a cloud computing infrastructure.

Claim 43 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but TAN discloses, wherein transmitting the plurality of requests includes transmitting the first request in parallel with transmitting the second request (see ¶[0305]-[0306]; request handling modules with message buffers executing concurrently in parallel).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  TAN discloses a work and quality managements system in a cloud computing environment that includes request handling modules that execute message buffers in parallel. It would have been obvious to include the parallel execution of modules as taught by TAN in the system executing the method of MOON with the motivation to execute multiple modules concurrently in a cloud computing infrastructure.  

Claims 3-5, 24-26, and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,762,997 B2 to MOON et al. in view of US 9,710,852 B1 to OLSON et al. and US 5,442,730 A to BIGUS as applied to claim 1 above, and further in view of US 2003/004867 A1 to Kight et al. (hereinafter ‘KIGHT’).

Claim 3 (Original)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but KIGHT discloses, wherein transmitting the plurality of requests includes transmitting the first request before transmitting the second request (see ¶[0108]; search requests for information can be transmitted in series or in parallel).
MOON discloses constraint-conscious scheduling of requests for cloud infrastructures (see col 1, ln 51-col 2, ln 20).  KIGHT discloses an inter-network financial service with search requests for information that are transmitted in series or in parallel.  It would have been obvious for one of ordinary skill in the art to transmit requests in series or in parallel as taught by KIGHT in the system executing the method of MOON since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but KIGHT discloses, wherein transmitting the plurality of requests includes transmitting the second request after receiving the first responsive dataset (see ¶[0108]; search requests for information can be transmitted in series or in parallel).
MOON discloses constraint-conscious scheduling of requests for cloud infrastructures (see col 1, ln 51-col 2, ln 20).  KIGHT discloses an inter-network financial service with search requests for information that are transmitted in series or in parallel.  It would have been obvious for one of ordinary skill in the art to transmit requests in series or in parallel as taught by KIGHT in the system executing the method of MOON since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 (Original)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
The combination of MOON and OSLON does not specifically disclose, but KIGHT discloses, wherein transmitting the plurality of requests includes transmitting the first request after transmitting the second request (see ¶[0108]; search requests for information can be transmitted in series or in parallel).
MOON discloses constraint-conscious scheduling of requests for cloud infrastructures (see col 1, ln 51-col 2, ln 20).  KIGHT discloses an inter-network financial service with search requests for information that are transmitted in series or in parallel.  It would have been obvious for one of ordinary skill in the art to transmit requests in series or in parallel as taught by KIGHT in the system executing the method of MOON since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 24 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but KIGHT discloses, wherein transmitting the plurality of requests includes transmitting the first request before transmitting the second request (see ¶[0108]; search requests for information can be transmitted in series or in parallel).
MOON discloses constraint-conscious scheduling of requests for cloud infrastructures (see col 1, ln 51-col 2, ln 20).  KIGHT discloses an inter-network financial service with search requests for information that are transmitted in series or in parallel.  It would have been obvious for one of ordinary skill in the art to transmit requests in series or in parallel as taught by KIGHT in the system executing the method of MOON since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 25 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but KIGHT discloses, wherein transmitting the plurality of requests includes transmitting the second request after receiving the first responsive dataset (see ¶[0108]; search requests for information can be transmitted in series or in parallel).
MOON discloses constraint-conscious scheduling of requests for cloud infrastructures (see col 1, ln 51-col 2, ln 20).  KIGHT discloses an inter-network financial service with search requests for information that are transmitted in series or in parallel.  It would have been obvious for one of ordinary skill in the art to transmit requests in series or in parallel as taught by KIGHT in the system executing the method of MOON since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 26 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
The combination of MOON and OSLON does not specifically disclose, but KIGHT discloses, wherein transmitting the plurality of requests includes transmitting the first request after transmitting the second request (see ¶[0108]; search requests for information can be transmitted in series or in parallel).
MOON discloses constraint-conscious scheduling of requests for cloud infrastructures (see col 1, ln 51-col 2, ln 20).  KIGHT discloses an inter-network financial service with search requests for information that are transmitted in series or in parallel.  It would have been obvious for one of ordinary skill in the art to transmit requests in series or in parallel as taught by KIGHT in the system executing the method of MOON since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 44 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but KIGHT discloses, wherein transmitting the plurality of requests includes transmitting the first request before transmitting the second request (see ¶[0108]; search requests for information can be transmitted in series or in parallel).
MOON discloses constraint-conscious scheduling of requests for cloud infrastructures (see col 1, ln 51-col 2, ln 20).  KIGHT discloses an inter-network financial service with search requests for information that are transmitted in series or in parallel.  It would have been obvious for one of ordinary skill in the art to transmit requests in series or in parallel as taught by KIGHT in the system executing the method of MOON since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 45 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but KIGHT discloses, wherein transmitting the plurality of requests includes transmitting the second request after receiving the first responsive dataset (see ¶[0108]; search requests for information can be transmitted in series or in parallel).
MOON discloses constraint-conscious scheduling of requests for cloud infrastructures (see col 1, ln 51-col 2, ln 20).  KIGHT discloses an inter-network financial service with search requests for information that are transmitted in series or in parallel.  It would have been obvious for one of ordinary skill in the art to transmit requests in series or in parallel as taught by KIGHT in the system executing the method of MOON since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 46 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON and OSLON does not specifically disclose, but KIGHT discloses, wherein transmitting the plurality of requests includes transmitting the first request after transmitting the second request (see ¶[0108]; search requests for information can be transmitted in series or in parallel).
MOON discloses constraint-conscious scheduling of requests for cloud infrastructures (see col 1, ln 51-col 2, ln 20).  KIGHT discloses an inter-network financial service with search requests for information that are transmitted in series or in parallel.  It would have been obvious for one of ordinary skill in the art to transmit requests in series or in parallel as taught by KIGHT in the system executing the method of MOON since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7-9, 28-30, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,762,997 B2 to MOON et al. in view of US 9,710,852 B1 to OLSON et al. and 5,442,730 A to BIGUS as applied to claim 1 above, and further in view of US 2014/0244476 A1 to Shvarts et al. (hereinafter ‘SHVARTS’).

Claim 7 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHVARTS discloses, wherein the credit risk grade is within a range of possible grades (see ¶[0068]; a number of scoring indications are envisioned, such as a letter grade and credit risk number between 300 and 850).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  SHVARTS discloses a system for estimating a financial score of a user that includes a credit risk grade and score.   It would have been obvious to include the credit risk grade as taught by SHVARTS in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.   

Claim 8 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHVARTS discloses, wherein the credit risk grade corresponds to a creditworthiness of the user (see ¶[0068]; a number of scoring indications are envisioned, such as a letter grade and credit risk number between 300 and 850.  See also ¶[0029] and [0043], and [0062]; interpret data related to clients for credit worthiness).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  SHVARTS discloses a system for estimating a financial score of a user that includes a credit risk grade and score.  It would have been obvious to include the credit risk grade as taught by SHVARTS in the system executing the method of Moon with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.   

Claim 9 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHVARTS discloses, wherein the credit risk grade corresponds to a level of risk associated with the user (see ¶[0062]-[0063] and [0068]; a risk assessment component with a credit worthiness score.  A number of scoring indications are envisioned, such as a letter grade and credit risk number between 300 and 850).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  SHVARTS discloses a system for estimating a financial score of a user that includes a credit risk grade and score.  It would have been obvious to include the credit risk grade as taught by SHVARTS in the system executing the method of Moon with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement. 

Claim 28 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHVARTS discloses, wherein the credit risk grade is within a range of possible grades (see ¶[0068]; a number of scoring indications are envisioned, such as a letter grade and credit risk number between 300 and 850).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  SHVARTS discloses a system for estimating a financial score of a user that includes a credit risk grade and score.   It would have been obvious to include the credit risk grade as taught by SHVARTS in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.   

Claim 29 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHVARTS discloses, wherein the credit risk grade corresponds to a creditworthiness of the user (see ¶[0068]; a number of scoring indications are envisioned, such as a letter grade and credit risk number between 300 and 850.  See also ¶[0029] and [0043], and [0062]; interpret data related to clients for credit worthiness).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  SHVARTS discloses a system for estimating a financial score of a user that includes a credit risk grade and score.  It would have been obvious to include the credit risk grade as taught by SHVARTS in the system executing the method of Moon with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.   

Claim 30 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHVARTS discloses, wherein the credit risk grade corresponds to a level of risk associated with the user (see ¶[0062]-[0063] and [0068]; a risk assessment component with a credit worthiness score.  A number of scoring indications are envisioned, such as a letter grade and credit risk number between 300 and 850).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  SHVARTS discloses a system for estimating a financial score of a user that includes a credit risk grade and score.  It would have been obvious to include the credit risk grade as taught by SHVARTS in the system executing the method of Moon with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.   

Claim 48 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHVARTS discloses, wherein the credit risk grade is within a range of possible grades (see ¶[0068]; a number of scoring indications are envisioned, such as a letter grade and credit risk number between 300 and 850).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  SHVARTS discloses a system for estimating a financial score of a user that includes a credit risk grade and score.   It would have been obvious to include the credit risk grade as taught by SHVARTS in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.   

Claim 49 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHVARTS discloses, wherein the credit risk grade corresponds to a creditworthiness of the user (see ¶[0068]; a number of scoring indications are envisioned, such as a letter grade and credit risk number between 300 and 850.  See also ¶[0029] and [0043], and [0062]; interpret data related to clients for credit worthiness).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  SHVARTS discloses a system for estimating a financial score of a user that includes a credit risk grade and score.  It would have been obvious to include the credit risk grade as taught by SHVARTS in the system executing the method of Moon with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.   

Claim 50 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHVARTS discloses, wherein the credit risk grade corresponds to a level of risk associated with the user (see ¶[0062]-[0063] and [0068]; a risk assessment component with a credit worthiness score.  A number of scoring indications are envisioned, such as a letter grade and credit risk number between 300 and 850).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  SHVARTS discloses a system for estimating a financial score of a user that includes a credit risk grade and score.  It would have been obvious to include the credit risk grade as taught by SHVARTS in the system executing the method of Moon with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.  

Claims 10, 11, 16, 31, 32, 37, 51, 52, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,762,997 B2 to MOON et al. in view of US 9,710,852 B1 to OLSON et al. and US 5,442,730 A to BIGUS as applied to claim 1 above, and further in view of US 2007/0124238 A1 to Hogg et al. (hereinafter ‘HOGG’).

Claim 10 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but HOGG discloses, further comprising: determining that the credit risk grade exceeds a predetermined grade threshold; and generating a recommendation to approve the user for at least one of a new credit account or a credit limit increase based on determining that the credit risk grade exceeds the predetermined grade threshold (see ¶[0039]; if the credit score exceeds a particular threshold, then the application for the transaction card is approved).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score to a threshold for approval of a new credit card.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.  

Claim 11 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but HOGG discloses, further comprising: determining that the credit risk grade is less than a predetermined grade threshold; and generating a recommendation to decline the user for at least one of a new credit account or a credit limit increase based on determining that the credit risk grade is less than the predetermined grade threshold (see ¶[0039]; if the credit score exceeds a particular threshold, then the application for the transaction card is approved, otherwise it is declined).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score to a threshold for approval of a new credit card.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.  

Claim 16 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
MOON does not explicitly disclose, but OLSON discloses, wherein the plurality of responsive datasets are received from one or more data sources in response to transmission of the plurality of requests (see abstract and col 4, ln 43-59; access a database or credit bureau, which access data from raw data sources.  See also claim 1 and 7; first, second, and third credit bureaus).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that receives data from multiple sources.  It would have been obvious to include the multiple credit data sources as taught by OLSON in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement in a cloud computing environment.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but HOGG discloses, wherein the plurality of responsive datasets includes a Fair Isaac Corporation (FICO)® score, wherein the credit risk grade for the user account is generated based on the FICO® score (see ¶[0039]; obtain a credit score for the individual to determine whether to approve or decline the credit application).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score such as a FICO score, to a threshold for approval of a new credit card, and declines the applicant is the score is not above a threshold.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.  

Claim 31 (Previously Presented) 
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but HOGG discloses, wherein execution of the instructions by the processor causes the processor to: determine that the credit risk grade exceeds a predetermined grade threshold; and generating a recommendation to approve the user for at least one of a new credit account or a credit limit increase based on determining that the credit risk grade exceeds the predetermined grade threshold (see ¶[0039]; if the credit score exceeds a particular threshold, then the application for the transaction card is approved).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score to a threshold for approval of a new credit card.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.  

Claim 32 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but HOGG discloses, wherein execution of the instructions by the processor causes the processor to: determine that the credit risk grade is less than a predetermined grade threshold; and generating a recommendation to decline the user for at least one of a new credit account or a credit limit increase based on determining that the credit risk grade is less than the predetermined grade threshold (see ¶[0039]; if the credit score exceeds a particular threshold, then the application for the transaction card is approved, otherwise it is declined).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score to a threshold for approval of a new credit card.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.  

Claim 37 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
MOON does not explicitly disclose, but OLSON discloses, wherein the plurality of responsive datasets are received from one or more data sources in response to transmission of the plurality of requests (see abstract and col 4, ln 43-59; access a database or credit bureau, which access data from raw data sources.  See also claim 1 and 7; first, second, and third credit bureaus).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that receives data from multiple sources.  It would have been obvious to include the multiple credit data sources as taught by OLSON in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement in a cloud computing environment.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but HOGG discloses, wherein the plurality of responsive datasets includes a Fair Isaac Corporation (FICO)® score, wherein the credit risk grade for the user account is generated based on the FICO® score (see ¶[0039]; obtain a credit score for the individual to determine whether to approve or decline the credit application).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score such as a FICO score, to a threshold for approval of a new credit card, and declines the applicant is the score is not above a threshold.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.  

Claim 51 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but HOGG discloses, the method further comprising: determining that the credit risk grade exceeds a predetermined grade threshold; and generating a recommendation to approve the user for at least one of a new credit account or a credit limit increase based on determining that the credit risk grade exceeds the predetermined grade threshold (see ¶[0039]; if the credit score exceeds a particular threshold, then the application for the transaction card is approved).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score to a threshold for approval of a new credit card.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.  

Claim 52 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but HOGG discloses, the method further comprising: determining that the credit risk grade is less than a predetermined grade threshold, and generating a recommendation to decline the user for at least one of a new credit account or a credit limit increase based on determining that the credit risk grade is less than the predetermined grade threshold (see ¶[0039]; if the credit score exceeds a particular threshold, then the application for the transaction card is approved, otherwise it is declined).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score to a threshold for approval of a new credit card.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.  

Claim 57 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
MOON does not explicitly disclose, but OLSON discloses, wherein the plurality of responsive datasets are received from one or more data sources in response to transmission of the plurality of requests (see abstract and col 4, ln 43-59; access a database or credit bureau, which access data from raw data sources.  See also claim 1 and 7; first, second, and third credit bureaus).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that receives data from multiple sources.  It would have been obvious to include the multiple credit data sources as taught by OLSON in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement in a cloud computing environment.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but HOGG discloses, wherein the plurality of responsive datasets includes a Fair Isaac Corporation (FICO)® score, wherein the credit risk grade for the user account is generated based on the FICO® score (see ¶[0039]; obtain a credit score for the individual to determine whether to approve or decline the credit application).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score such as a FICO score, to a threshold for approval of a new credit card, and declines the applicant is the score is not above a threshold.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.  

Claims 12, 13, 33, 34, 53, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,762,997 B2 to MOON et al. in view of US 9,710,852 B1 to OLSON et al. and US 5,442,730 A to BIGUS as applied to claim 1 above, and further in view of US 2021/0081440 A1 to Bruce et al. (hereinafter ‘BRUCE’).

Claim 12 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
MOON does not explicitly disclose, but OLSON discloses, further comprising: receiving a third responsive dataset from one or more data sources in response to transmission of a third request (see abstract and col 13, ln 54-col 14, ln 17 & Fig. 5B; search credit events and present search results.  See also col 4, ln 43-59 and Fig. 1; the credit report system accesses information from raw data sources).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that receives data from multiple sources.  It would have been obvious to include the multiple credit data sources as taught by OLSON in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement in a cloud computing environment.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but BRUCE discloses, and after the elapsed time passes the duration of time available for determining the credit risk grade for the user account, wherein the plurality of requests for information include the third request, wherein generating the credit risk grade for the user account includes generating the credit risk grade for the user account without use of the third responsive dataset based on receipt of the third responsive dataset occurring after the elapsed time passes the duration of time available for determining the credit risk grade for the user account (see again ¶[0033]; a timeframe bounder provides a dynamic time limit based on the number and quality of results.  The time limit may be very short.  See also ¶[0017]-[0018]; analyze historical records to provide up to date data).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  BRUCE discloses a timeframe bounder for analyzing data from multiple sources based on number and quality of data provided.  It would have been obvious to include the timeframe bounder as taught by BRUCE in the system executing the method of MOON with the motivation to provide results to a user according to deadlines and constraints in a service level agreement (see MOON abstract) when imperfect data that takes time to retrieve and analyze is provided from multiple sources (see BRUCE ¶[0033]).

Claim 13 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
MOON does not explicitly disclose, but OLSON discloses, further comprising: receiving a third responsive dataset from one or more data sources in response to transmission of a third request (see abstract and col 13, ln 54-col 14, ln 17 & Fig. 5B; search credit events and present search results.  See also col 4, ln 43-59 and Fig. 1; the credit report system accesses information from raw data sources).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface where users search for credit report data.  It would have been obvious to include the credit report search as taught by OLSON in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but BRUCE discloses, and before the elapsed time passes the duration of time available for determining the credit risk grade for the user account, wherein the plurality of requests for information include the third request, wherein generating the credit risk grade for the user account includes generating the credit risk grade for the user account based also on the third responsive dataset based on receipt of the third responsive dataset occurring before the elapsed time passes the duration of time available for determining the credit risk grade for the user account (see again ¶[0033]; a timeframe bounder provides a dynamic time limit based on the number and quality of results.  The time limit may be very short.  See also ¶[0017]-[0018]; analyze historical records to provide up to date data).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  BRUCE discloses a timeframe bounder for analyzing data from multiple sources based on number and quality of data provided.  It would have been obvious to include the timeframe bounder as taught by BRUCE in the system executing the method of MOON with the motivation to provide results to a user according to deadlines and constraints in a service level agreement (see MOON abstract) when imperfect data that takes time to retrieve and analyze is provided from multiple sources (see BRUCE ¶[0033]).

Claim 33 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
MOON does not explicitly disclose, but OLSON discloses, wherein execution of the instructions by the processor causes the processor to: receive a third responsive dataset from one or more data sources in response to transmission of a third request (see abstract and col 13, ln 54-col 14, ln 17 & Fig. 5B; search credit events and present search results.  See also col 4, ln 43-59 and Fig. 1; the credit report system accesses information from raw data sources).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that receives data from multiple sources.  It would have been obvious to include the multiple credit data sources as taught by OLSON in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement in a cloud computing environment.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but BRUCE discloses, and after the elapsed time passes the duration of time available for determining the credit risk grade for the user account, wherein the plurality of requests for information include the third request, wherein generating the credit risk grade for the user account includes generating the credit risk grade for the user account without use of the third responsive dataset based on receipt of the third responsive dataset occurring after the elapsed time passes the duration of time available for determining the credit risk grade for the user account (see again ¶[0033]; a timeframe bounder provides a dynamic time limit based on the number and quality of results.  The time limit may be very short.  See also ¶[0017]-[0018]; analyze historical records to provide up to date data).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  BRUCE discloses a timeframe bounder for analyzing data from multiple sources based on number and quality of data provided.  It would have been obvious to include the timeframe bounder as taught by BRUCE in the system executing the method of MOON with the motivation to provide results to a user according to deadlines and constraints in a service level agreement (see MOON abstract) when imperfect data that takes time to retrieve and analyze is provided from multiple sources (see BRUCE ¶[0033]).

Claim 34 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
MOON does not explicitly disclose, but OLSON discloses, wherein execution of the instructions by the processor causes the processor to: receive a third responsive dataset from one or more data sources in response to transmission of a third request (see abstract and col 13, ln 54-col 14, ln 17 & Fig. 5B; search credit events and present search results.  See also col 4, ln 43-59 and Fig. 1; the credit report system accesses information from raw data sources).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface where users search for credit report data.  It would have been obvious to include the credit report search as taught by OLSON in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but BRUCE discloses, and before the elapsed time passes the duration of time available for determining the credit risk grade for the user account, wherein the plurality of requests for information include the third request, wherein generating the credit risk grade for the user account includes generating the credit risk grade for the user account based also on the third responsive dataset based on to receipt of the third responsive dataset occurring before the elapsed time passes the duration of time available for determining the credit risk grade for the user account (see again ¶[0033]; a timeframe bounder provides a dynamic time limit based on the number and quality of results.  The time limit may be very short.  See also ¶[0017]-[0018]; analyze historical records to provide up to date data).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  BRUCE discloses a timeframe bounder for analyzing data from multiple sources based on number and quality of data provided.  It would have been obvious to include the timeframe bounder as taught by BRUCE in the system executing the method of MOON with the motivation to provide results to a user according to deadlines and constraints in a service level agreement (see MOON abstract) when imperfect data that takes time to retrieve and analyze is provided from multiple sources (see BRUCE ¶[0033]).

Claim 53 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but HOGG discloses, the method further comprising: receiving a third responsive dataset from one or more data sources in response to transmission of a third request and after the elapsed time passes the duration of time available for determining the credit risk grade for the user account, wherein the plurality of requests for information include the third request, wherein generating the credit risk grade for the user account includes generating the credit risk grade for the user account without use of the third responsive dataset based on receipt of the third responsive dataset occurring after the elapsed time passes the duration of time available for determining the credit risk grade for the user account (see ¶[0039]; if the credit score exceeds a particular threshold, then the application for the transaction card is approved, otherwise it is declined).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score to a threshold for approval of a new credit card.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.  

Claim 54 (Previously Presented) 
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
MOON does not explicitly disclose, but OLSON discloses, the method further comprising: receiving a third responsive dataset from one or more data sources in response to transmission of a third request (see abstract and col 13, ln 54-col 14, ln 17 & Fig. 5B; search credit events and present search results.  See also col 4, ln 43-59 and Fig. 1; the credit report system accesses information from raw data sources).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface where users search for credit report data.  It would have been obvious to include the credit report search as taught by OLSON in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but BRUCE discloses, and before the elapsed time passes the duration of time available for determining the credit risk grade for the user account, wherein the plurality of requests for information include the third request, wherein generating the credit risk grade for the user account includes generating the credit risk grade for the user account based also on the third responsive dataset based on receipt of the third responsive dataset occurring before the elapsed time passes the duration of time available for determining the credit risk grade for the user account (see again ¶[0033]; a timeframe bounder provides a dynamic time limit based on the number and quality of results.  The time limit may be very short.  See also ¶[0017]-[0018]; analyze historical records to provide up to date data).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  BRUCE discloses a timeframe bounder for analyzing data from multiple sources based on number and quality of data provided.  It would have been obvious to include the timeframe bounder as taught by BRUCE in the system executing the method of MOON with the motivation to provide results to a user according to deadlines and constraints in a service level agreement (see MOON abstract) when imperfect data that takes time to retrieve and analyze is provided from multiple sources (see BRUCE ¶[0033]).

Claims 17, 18, 38, 39, 58, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,762,997 B2 to MOON et al. in view of US 9,710,852 B1 to OLSON et al. and US 5,442,730 A to BIGUS as applied to claim 1 above, and further in view of US 2006/0293987 A1 to Shapiro (hereinafter ‘SHAPIRO’).

Claim 17 (Previously Presented)
MOON does not explicitly disclose, but OLSON discloses, wherein the plurality of responsive datasets are received from one or more data sources in response to transmission of the plurality of requests (see abstract and col 13, ln 54-col 14, ln 17 & Fig. 5B; search credit events and present search results.  See also col 4, ln 43-59 and Fig. 1; the credit report system accesses information from raw data sources).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that receives data from multiple sources.  It would have been obvious to include the multiple credit data sources as taught by OLSON in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement in a cloud computing environment.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHAPIRO discloses,, wherein the plurality of responsive datasets includes information indicating a change in a property of the user, wherein generating the credit risk grade for the user account is based on the change in the property of the user, wherein the property of the user corresponds to one of a marriage status of the user, an employment status of the user, a dependent status of the user, an address of the user, and a name of the user (see ¶[0071]; an employment history and property condition for scoring a financial investment).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface where users search for credit report data.  SHAPIRO discloses evaluating financial investments by determining risk based on scores with factors including property conditions and employment history.  It would have been obvious to include the factors as taught by SHAPIRO in the system executing the method of MOON and OSLON with the motivation to evaluate the financial condition of a user.

Claim 18 (Previously Presented) 
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHAPIRO discloses, wherein the plurality of responsive datasets include information indicating a plurality of changes in a parameter associated with the user account over an assessed period of time, wherein the credit risk grade for the user account is generated based on the plurality of changes in the parameter associated with the user over the assessed period of time (see ¶[0071]; an employment history for scoring a financial investment).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface where users search for credit report data.  SHAPIRO discloses evaluating financial investments by determining risk based on scores with factors including property conditions and employment history.  It would have been obvious to include the factors as taught by SHAPIRO in the system executing the method of MOON and OSLON with the motivation to evaluate the financial condition of a user.

Claim 38 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
MOON does not explicitly disclose, but OLSON discloses, wherein the plurality of responsive datasets are received from one or more data sources in response to transmission of the plurality of requests (see abstract and col 13, ln 54-col 14, ln 17 & Fig. 5B; search credit events and present search results.  See also col 4, ln 43-59 and Fig. 1; the credit report system accesses information from raw data sources).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that receives data from multiple sources.  It would have been obvious to include the multiple credit data sources as taught by OLSON in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement in a cloud computing environment.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHAPIRO discloses,, wherein the plurality of responsive datasets includes information indicating a change in a property of the user, wherein generating the credit risk grade for the user account is based on the change in the property of the user, wherein the property of the user corresponds to one of a marriage status of the user, an employment status of the user, a dependent status of the user, an address of the user, and a name of the user (see ¶[0071]; an employment history and property condition for scoring a financial investment).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface where users search for credit report data.  SHAPIRO discloses evaluating financial investments by determining risk based on scores with factors including property conditions and employment history.  It would have been obvious to include the factors as taught by SHAPIRO in the system executing the method of MOON and OSLON with the motivation to evaluate the financial condition of a user.

Claim 39 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the system as set forth in claim 21.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHAPIRO discloses, wherein the plurality of responsive datasets include information indicating a plurality of changes in a parameter associated with the user account over an assessed period of time, wherein the credit risk grade for the user account is generated based on the plurality of changes in the parameter associated with the user over the assessed period of time (see ¶[0071]; an employment history for scoring a financial investment).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface where users search for credit report data.  SHAPIRO discloses evaluating financial investments by determining risk based on scores with factors including property conditions and employment history.  It would have been obvious to include the factors as taught by SHAPIRO in the system executing the method of MOON and OSLON with the motivation to evaluate the financial condition of a user.

Claim 58 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
MOON does not explicitly disclose, but OLSON discloses, wherein the plurality of responsive datasets are received from one or more data sources in response to transmission of the plurality of requests (see abstract and col 13, ln 54-col 14, ln 17 & Fig. 5B; search credit events and present search results.  See also col 4, ln 43-59 and Fig. 1; the credit report system accesses information from raw data sources).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that receives data from multiple sources.  It would have been obvious to include the multiple credit data sources as taught by OLSON in the system executing the method of MOON with the motivation to apply constraint-conscious scheduling for clients requesting credit reporting services according to a service level agreement in a cloud computing environment.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHAPIRO discloses, wherein the plurality of responsive datasets includes information indicating a change in a property of the user, wherein generating the credit risk grade for the user account is based on the change in the property of the user, wherein the property of the user corresponds to one of a marriage status of the user, an employment status of the user, a dependent status of the user, an address of the user, and a name of the user (see ¶[0071]; an employment history and property condition for scoring a financial investment).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface where users search for credit report data.  SHAPIRO discloses evaluating financial investments by determining risk based on scores with factors including property conditions and employment history.  It would have been obvious to include the factors as taught by SHAPIRO in the system executing the method of MOON and OSLON with the motivation to evaluate the financial condition of a user.

Claim 59 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but SHAPIRO discloses, wherein the plurality of responsive datasets include information indicating a plurality of changes in a parameter associated with the user account over an assessed period of time, wherein the credit risk grade for the user account is generated based on the plurality of changes in the parameter associated with the user over the assessed period of time (see ¶[0071]; an employment history for scoring a financial investment).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface where users search for credit report data.  SHAPIRO discloses evaluating financial investments by determining risk based on scores with factors including property conditions and employment history.  It would have been obvious to include the factors as taught by SHAPIRO in the system executing the method of MOON and OSLON with the motivation to evaluate the financial condition of a user.

Claims 19 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,762,997 B2 to MOON et al. in view of US 9,710,852 B1 to OLSON et al. and US 5,442,730 A to BIGUS as applied to claim 1 above, and further in view of US 2019/0102799 A1 to Kwizera et al. (hereinafter ‘KWIZERA’).

Claim 19 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but KWIZERA discloses, further comprising: determining a trajectory of values for a parameter over an assessed period of time based on a plurality of changes in a parameter over the assessed period of time, wherein the plurality of responsive datasets includes information indicating the plurality of changes in the parameter associated with the user over the assessed period of time, wherein the credit risk grade for the user account is generated based on the trajectory of values for the parameter over the assessed period of time (see ¶[0121]-[0124]; a trajectory score for trends that indicate savings behavior, such as salaried worker or day laborer to provide an accurate credit score).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface where users search for credit report data.  KWIZERA discloses offering financial products that includes a trajectory score for accurate credit scoring.  It would have been obvious to include the trajectory score as taught by KWIZERA in the system executing the method of MOON and OLSON with the motivation to provide an accurate credit score.

Claim 60 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but KWIZERA discloses, further comprising: determine a trajectory of values for a parameter over an assessed period of time based on a plurality of changes in a parameter over the assessed period of time, wherein the plurality of responsive datasets includes information indicating the plurality of changes in the parameter associated with the user over the assessed period of time, wherein the credit risk grade for the user account is generated based on the trajectory of values for the parameter over the assessed period of time (see ¶[0121]-[0124]; a trajectory score for trends that indicate savings behavior, such as salaried worker or day laborer to provide an accurate credit score).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface where users search for credit report data.  KWIZERA discloses offering financial products that includes a trajectory score for accurate credit scoring.  It would have been obvious to include the trajectory score as taught by KWIZERA in the system executing the method of MOON and OLSON with the motivation to provide an accurate credit score.

Claims 20 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,762,997 B2 to MOON et al. in view of US 9,710,852 B1 to OLSON et al. and US 5,442,730 A to BIGUS as applied to claim 1 above, and further in view of US 2019/0102799 A1 to KWIZERA et al. and US 2007/0124238 A1 to HOGG et al..

Claim 20 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the method as set forth in claim 1.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but KWIZERA discloses, further comprising: determining a sum of a plurality of changes in a parameter associated with the user over an assessed period of time, wherein the plurality of responsive datasets includes information indicating the plurality of changes in the parameter associated with the user over the assessed period of time (see ¶[0121]-[0124]; a trajectory score for trends that indicate savings behavior, such as salaried worker or day laborer to provide an accurate credit score).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that analyzes data from multiple bureau sources to report credit events on a user interface.  KWIZERA discloses offering financial products that includes a trajectory score for accurate credit scoring.  It would have been obvious to include the trajectory score as taught by KWIZERA in the system executing the method of MOON and OLSON with the motivation to provide an accurate credit score.
The combination of MOON, OLSON, and BIGUS does not specifically disclose, but HOGG discloses, wherein the credit risk grade for the user account is generated based on a comparison between the sum and a threshold value (see ¶[0039]; if the credit score exceeds a particular threshold, then the application for the transaction card is approved).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that analyzes data from multiple bureau sources to report credit events on a user interface.  KWIZERA discloses offering financial products that includes a trajectory score for accurate credit scoring.  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score to a threshold for approval of a new credit card.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON, OLSON, and KWIZERA with the motivation to approve applicants for new credit cards.  

Claim 61 (Previously Presented)
The combination of MOON, OLSON, and BIGUS discloses the non-transitory computer readable storage medium of claim 22.
The combination of MOON, OLSON, and BIGUS does not specifically disclose but KWIZERA discloses, the method further comprising: determine a sum of a plurality of changes in a parameter associated with the user over an assessed period of time, wherein the plurality of responsive datasets includes information indicating the plurality of changes in the parameter associated with the user over the assessed period of time (see ¶[0121]-[0124]; a trajectory score for trends that indicate savings behavior, such as salaried worker or day laborer to provide an accurate credit score).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that analyzes data from multiple bureau sources to report credit events on a user interface.  KWIZERA discloses offering financial products that includes a trajectory score for accurate credit scoring.  It would have been obvious to include the trajectory score as taught by KWIZERA in the system executing the method of MOON and OLSON with the motivation to provide an accurate credit score.
The combination of MOON, OLSON, BIGUS, and SHAPIRO does not specifically disclose but HOGG discloses, wherein the credit risk grade for the user account is generated based on a comparison between the sum and a threshold value (see ¶[0039]; if the credit score exceeds a particular threshold, then the application for the transaction card is approved).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that analyzes data from multiple bureau sources to report credit events on a user interface.  KWIZERA discloses offering financial products that includes a trajectory score for accurate credit scoring.  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score to a threshold for approval of a new credit card.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON, OLSON, and KWIZERA with the motivation to approve applicants for new credit cards.  

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,762,997 B2 to MOON et al. in view of US 9,710,852 B1 to OLSON et al., US 5,442,730 A to BIGUS, and US 2006/0293987 A1 to SHAPIRO as applied to claims 1 and 39 above, and further in view of US 2019/0102799 A1 to Kwizera et al. (hereinafter ‘KWIZERA’).

Claim 40 (Previously Presented)
The combination of MOON, OLSON, BIGUS, and SHAPIRO discloses the system as set forth in claim 39.
The combination of MOON, OLSON, BIGUS, and SHAPIRO does not specifically disclose, but KWIZERA discloses, wherein execution of the instructions by the processor causes the processor to: determine a trajectory of values for a parameter over an assessed period of time based on a plurality of changes in a parameter over the assessed period of time, wherein the plurality of responsive datasets includes information indicating the plurality of changes in the parameter associated with the user over the assessed period of time, wherein the credit risk grade for the user account is generated based on the trajectory of values for the parameter over the assessed period of time (see ¶[0121]-[0124]; a trajectory score for trends that indicate savings behavior, such as salaried worker or day laborer to provide an accurate credit score).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface where users search for credit report data.  KWIZERA discloses offering financial products that includes a trajectory score for accurate credit scoring.  It would have been obvious to include the trajectory score as taught by KWIZERA in the system executing the method of MOON and OLSON with the motivation to provide an accurate credit score.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,762,997 B2 to MOON et al. in view of US 9,710,852 B1 to OLSON et al., US 5,442,730 A to BIGUS, and US 2006/0293987 A1 to SHAPIRO as applied to claims 1 and 39 above, and further in view of US 2019/0102799 A1 to Kwizera et al. (hereinafter ‘KWIZERA’) and US 2007/0124238 A1 to HOGG et al.

Claim 41 (Previously Presented)
The combination of MOON, OLSON, BIGUS, and SHAPIRO discloses the system as set forth in claim 39.
The combination of MOON, OLSON, BIGUS, and SHAPIRO does not specifically disclose but KWIZERA discloses, wherein execution of the instructions by the processor causes the processor to: determine a sum of a plurality of changes in a parameter associated with the user over an assessed period of time, wherein the plurality of responsive datasets includes information indicating the plurality of changes in the parameter associated with the user over the assessed period of time (see ¶[0121]-[0124]; a trajectory score for trends that indicate savings behavior, such as salaried worker or day laborer to provide an accurate credit score).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that analyzes data from multiple bureau sources to report credit events on a user interface.  KWIZERA discloses offering financial products that includes a trajectory score for accurate credit scoring.  It would have been obvious to include the trajectory score as taught by KWIZERA in the system executing the method of MOON and OLSON with the motivation to provide an accurate credit score.
The combination of MOON, OLSON, BIGUS, and SHAPIRO does not specifically disclose but HOGG discloses, wherein the credit risk grade for the user account is generated based on a comparison between the sum and a threshold value (see ¶[0039]; if the credit score exceeds a particular threshold, then the application for the transaction card is approved).
MOON discloses constraint-conscious scheduling for cloud infrastructures with constraints based on service level agreements (see abstract).  OLSON discloses a credit report timeline user interface that analyzes data from multiple bureau sources to report credit events on a user interface.  KWIZERA discloses offering financial products that includes a trajectory score for accurate credit scoring.  HOGG discloses a system and method for immediate issuance of transaction cards that compares a credit score to a threshold for approval of a new credit card.  It would have been obvious to include the threshold comparison as taught by HOGG in the system executing the method of MOON, OLSON, and KWIZERA with the motivation to approve applicants for new credit cards.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624